United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604



                                       January 14, 2013




By the Court:

No. 11‐1683                                          Appeal from the 
                                                     United States District Court for the
UNITED STATES OF AMERICA,                            Northern District of Indiana, 
          Plaintiff‐Appellee,                        Hammond Division.

       v.                                            No. 2:10cr55‐001

CHRISTOPHER L. SPEARS,                               Rudy Lozano, 
          Defendant‐Appellant.                       Judge.



                                          O R D E R

      The petition for rehearing en banc is GRANTED. The panel’s opinion and judgment
are VACATED. The parties shall file new briefs addressing the following question:

               Does the crime of aggravated identity theft as defined in 
       18 U.S.C. § 1028A(a)(1) require a theft or other misappropriation of another person’s
       identifying information when the prosecution relies only on the “knowing transfer”
       part of the statute?

        In addition to any other statutory language that bears on the question, the parties
should specifically address the meaning of the phrases “without lawful authority” and
“means of identification of another person.” The parties should also address the effect, if any,
of the Supreme Court’s decision in Flores‐Figueroa v. United States, 556 U.S. 646 (2009), on
this question.
No. 11‐1683                                                                             Page 2

       IT IS FURTHER ORDERED that briefing will proceed as follows:

      1.  The opening brief of defendant‐appellant Christopher Spears is due on or before
February 11, 2013.

      2.  The responsive brief of plaintiff‐appellee the United States is due on or before
March 13, 2013.

       3.  The reply brief is due on or before March 27, 2013.

       Counsel should submit thirty‐five (35) copies of all briefs, appendices, and citations
of additional authority.

       Oral argument will be scheduled by separate order.